Citation Nr: 1112548	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from January 1952 to November 1953 and had periods of active duty for training from February 1949 to March 1949 and again in June 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee. 

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the RO in January 2010 but failed to appear.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service origin.  

2.  The Veteran's current tinnitus is of service origin.  


CONCLUSION OF LAW


1.  Bilateral hearing loss was not incurred in or aggravated by service nor may it be may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service medical records reveals that at the time of a June 1948 examination, the Veteran was noted to have 15/15 hearing for both the left and right ear.  There were no complaints of ear or hearing problems reported by the Veteran on a February 1949 report of medical history.  

In June 1951, while on active duty for training, the Veteran was seen with complaints of left ear pain following a gunnery exercise.  A diagnosis of acute left otitis media was rendered.  The Veteran was prescribed medication at that time.  

At the time of a December 1951 examination, the Veteran was again noted to have 15/15 bilateral hearing on spoken and whispered voice testing.  On a December 1951 report of medical history, the Veteran did not report having any ear or hearing problems.  The Veteran was again noted to have bilateral 15/15 hearing at the time of a January 1952 examination.  On his January 1952 report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had ear, nose, or throat trouble.  In the explanation section, it was noted that the Veteran had had acute otitis media in June 1951.  

The Veteran was again found to have 15/15 bilateral hearing on whispered voice testing at the time of March and November 1953 examinations.  In a November 1953 note accompanying the examination report, it was indicated that the Veteran had had otitis media in 1951 and that he had subsequently had occasional pruritus of the endural canals thereafter.  

In a September 1957 letter, the Veteran's private physician, D. Currey, M.D., indicated that in June 1951, the Veteran was admitted to the Curry Clinic.  He gave a long history of having been on board a ship at sea.  While firing heavy artillery shells, his ears began to hurt him and they became very inflamed.  He returned to Chattanooga, with his ears discharging profusely, with much pain, and the external canals almost swollen together.  He reported to the clinic and was admitted for the next five days.  At that time, it was presumed that he had a pressure-type concussion or pressure-type injury to the external canal.  The canals were red and swollen and there was a serosanguineous exudate in both ears.  Treatment given at that time was antibiotics, chemotherapy, and irrigations with equal parts of water and alcohol.  He was dismissed on June 29, 1951.  Dr. Currey stated that since that time, the Veteran was noted to have had continuous trouble with his ears, using alcohol and water irrigations and various salves and ointments, which sometimes gave him relief.  He was noted to have had a lot of trouble in recent days. 

Physical examination performed at that time revealed that both membranes were pink.  He had moderate irritation of the external canal.  However, there was no swelling.  This condition was found to be present after three days of continuous treatment.  The symptoms were tympanitis, with slight vertigo or dizziness.  The Veteran was noted to have itching and swelling of the external auditory canal.  Dr. Currey stated that the prognosis of this condition was poor at best.  

The Veteran was afforded a VA examination in January 1958.  At the time of the examination, the Veteran reported that he sustained an injury to his ears following the firing of big guns on the ship he was stationed on in 1951.  He indicated that the diagnosis at that time was otitis media.  He reported having had discharge from his ears since that time.  

Physical examination performed at that time revealed normal canals with both drum membranes slightly off sheen-brittle appearing.  There were no definite scars from previous perforation.  The Veteran had not had any middle ear drainage for some time.  The drainage the Veteran complained of was a mixture of water and wax and he had a slight amount of cerum in each ear.  Weber was not referred and there was no appreciable reduction in bone conduction in either ear with the 512 fork and none by air.  C. V. hearing was 20/20 plus in each ear.  The only evidence the examiner could see of any previous ear infection was the drum membrane and on that basis, he made the diagnosis of chronic otitis media with no hearing impairment.  An audiogram performed at that time revealed decibel level readings of 10, 0, and 0, in the right ear and 15, 0, and 0, in the left ear at 500, 1000, and 2000 Hertz.  

No complaints with regard to hearing loss or tinnitus were received until February 2007, when the Veteran requested service connection for both disorders.  

In support of his claim, the Veteran submitted a report and testing results from a private audiological evaluation performed in January 2007.  At the time of the examination, the Veteran was noted to have purchased hearing aids in 1993.  He stated that he wanted to know if there was better technology.  The audiologist noted that test results suggested precipitous high frequency sensorineural hearing loss in both ears, with the left ear more affected.  

In a March 2007 statement, R. G. indicated that during the summer of 1950, the Veteran was treated at Curry Clinic.  He stated that when he saw the Veteran, he had blood and pus on his bed that had run down from his cheeks and ears.  He indicated that he did not understand why Personnel had sent him home after he returned from his Reserve duty.  

In an August 2007 letter, V. P. indicated that he had been aboard ship with the Veteran in the Summer of 1951.  He noted that while on board ship, the Veteran suffered damage to one or both ears following the firing of the deck guns.  He stated that the Veteran was taken ashore but received no treatment as he was a Reservist.  He indicated that it was his understanding that the Veteran had been close to the guns and that the percussion from the firing had caused the bleeding.  

In his May 2008 substantive appeal, the Veteran indicated that it was his belief that his hearing problems were the direct result of exposure to acoustic trauma while serving on the Reserve crews in 1950.  He reported that his duty position was within twenty feet of three inch deck guns.  The Veteran noted that during this particular maneuver, he experienced numerous engagement missions with the deck guns.  He indicated that when he arrived in port, he had blood and pus pouring out of both ears.  

In November 2010, the Board requested that a VHA opinion be prepared addressing the etiology of any current hearing loss and tinnitus, and it relationship, if any, to his period of service.  The Board noted the above findings.  The Board stated as there was evidence that the Veteran was exposed to loud noise in service, that he was treated for otitis media that occurred in service, and that the Veteran stated that he suffered from hearing loss and tinnitus since service, an opinion regarding whether the Veteran's bilateral hearing loss and/or tinnitus was related to his active service had to be obtained.  The Board requested that the examiner review the Veteran's claims folder, including all pertinent medical records, and render an opinion as to whether it was at least as likely as not (likelihood of 50 percent or more) that any current hearing loss and/or tinnitus disability had its onset in service or was causally related to military service, to include noise exposure, acoustic trauma, and/or infection experienced therein.  

In a December 2010 report, the examiner stated that the claims folder had been reviewed.  The examiner indicated that it should be noted that all hearing tests conducted in the military and by VA revealed normal hearing; however, the Whispered Speech Test was the test that was utilized.  She noted that the Whisper Speech Test was an invalid test of hearing sensitivity, as a person with mild high frequency hearing loss can pass this test.  The examiner stated that as 4000 Hertz was not tested by VA in 1958, it was unknown whether high frequency hearing loss was present.  The examiner indicated that it should be noted that there is no delayed onset of hearing loss following noise exposure (Fu-Shing et al., February 2005).  She observed that even though a hearing loss was not present, delayed onset of tinnitus following noise exposure was documented in the literature.  

The examiner stated that based upon a review of the claims folder, it was her opinion that it was as less as likely as not 50/50 probability that the Veteran's hearing loss had its onset in service or was causally related to noise exposure.  She then stated that it was, however, as least as likely as not 50/50 probability that tinnitus was related to military noise exposure.  

As to the Veteran's claim of service connection for tinnitus, the Board notes that while there were no objective medical findings of tinnitus during service or in the years following service, the Veteran has reported that he was exposed to acoustic trauma in service, in the form of guns from gunships being fired in close proximity to where he was standing.  In support of his claim, the Veteran has submitted statements from several individuals indicating that the Veteran was exposed to loud gun noises while performing Reservist duty in June 1951.  Moreover, the only competent medical opinion of record as to the etiology of the Veteran's tinnitus indicated that there is at least a 50 percent probability that the Veteran's tinnitus is related to his military noise exposure.  The Board notes that for a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for tinnitus, it cannot be stated that the preponderance of the evidence is against the claim.

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his inservice acoustic trauma.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Thus, service connection is warranted for tinnitus.

As to service connection for bilateral hearing loss, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to hearing loss.  Moreover, normal findings were reported for hearing at the time of each service examination.  

Next, post-service evidence does not reflect symptomatology associated with hearing loss until many years after discharge.  In this regard, the Board notes that the Veteran was found to have normal hearing at the time of the January 1958 VA examination.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that all service examination results were normal.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss until 2007, over a 50 years following service and more than 40 years after he was issued hearing aids in 1993.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's hearing loss to his active service or active duty for training.  The VHA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's hearing loss was related to his period of service.  Her opinion was provided after a complete review of the claims folder and she cited certain facts and medical literature to support her opinion.

The Board has also considered the Veteran's statements asserting a nexus between hearing loss and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss developed in service or is due to any event or injury in service, including as a result of exposure to acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for tinnitus, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).   In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

As it relates to the claim of service connection for bilateral hearing loss, the Board notes that the Veteran's status has been substantiated.

The Board observes that the RO, in a February 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the February 2007 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  In conjunction with the Veteran's claim, the matter was referred for a VHA opinion with regard to the issues of service connection for hearing loss and tinnitus in November 2010.  In December 2010, the requested opinion was provided.  Information contained in this opinion is sufficient in order to properly rate the Veteran's claim.  Moreover, both the Veteran and his representative were given an opportunity to respond to the December 2010 opinion.  The Veteran indicated that he had no other information to supply.  The Veteran's representative provided additional argument in March 2011.  He did not indicate that there was additional evidence which needed to be obtained.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and his ability to testify at a hearing if so desired. While schedule for a hearing, he failed to appear and provided no good cause for his failure to appear.  He has also not requested that the hearing be rescheduled.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


